Order entered September 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01599-CR

                            PATRICK DEYONE LEE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80455-2014

                                           ORDER
       The Court GRANTS the State’s September 9, 2015 motion to extend time to file its brief.

We ORDER the State’s brief filed as the date of this order.


                                                     /s/      LANA MYERS
                                                              JUSTICE